Citation Nr: 1644850	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease with right sciatic intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1994 to April 1998.  He was awarded the National Defense Service Medal, Certificate of Commendation, Letter of Appreciation, Certificate of Appreciation, and Rifle Expert Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed lumbar degenerative disc disease is etiologically related to service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for lumbar degenerative disc disease with right sciatic intervertebral disc syndrome have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  The Veteran stated that hospital records from Camp Pendleton were missing.  See VA Form 9.  However, hospital records from Camp Pendleton are included in his STRs and there is no indication that these records are incomplete.  Additionally, the Veteran was afforded a VA examination in September 2009. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 3 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

b. Service Connection Analysis

The Veteran contends that he injured his back during his active duty military service.  He states that after his injury he has had chronic lower back pain and is in pain every day, experiencing stiffness, fatigue, spasms, decreased motion, and numbness.  Sometimes the pain is so severe that he is unable to play with his children.   See April 2009 Statement in Support of Claim and September 2009 VA Examination.  The Veteran also asserts that he asked for an MRI on his back in service and was refused, as well as told that if he remained on light duty or filed a claim, his time in service would be extended.  See December 2012 VA Form 9.  

Military service records document that the Veteran had two military operational specialties during his service, one as a logistics vehicle systems operator and the other as a vehicle recovery operator.  See DD Form 214. 

STRs document that the Veteran entered service with normal spine clinical evaluations and no report of back pain or injury.  See December 1993 Enlistment Examination and Report of Medical History.  

While in service, the Veteran went for chiropractic treatment in September 1997 for recent onset of lower back pain.  The Veteran was not certain of how he was injured, but speculated that he injured his back while changing a truck tire.  Upon examination, he had painful range of motion.  The medical professional noted that there were "No neurological deficits."  He was ultimately diagnosed with mechanical low back pain and lumbosacral sprain/strain.  See STR September 1997.

Between September 1997 and February 1998, the Veteran was treated twelve times by the chiropractic division.  Notably, the Veteran aggravated the initial injury while in the field in November 1997.  He re-aggravated the injury in December of that year when he slipped on ice.  See December 1997 STR.  

The Veteran's separation examination indicates that he was pending an orthopedic consult.  See January 1998 Separation Examination.  The Veteran also checked "yes" to report recurrent back pain or injury on the separation report of medical history.  The physician noted that the Veteran had lower back pain, he was being treated at the chiropractor, and his condition was not considered disabling.  See January 1998 Report of Medical History.   Upon release from chiropractic care in February 1998, the doctor noted that his symptoms had improved, but had not completely resolved.  See February 1998 STR. 

The Veteran submitted private treatment records which discussed treatment for his lower back pain.  The earliest available medical record that the Veteran provided was from July 2001, three years following service.  The Veteran complained of lower back pain and pain into his right leg and groin.  He was provided a CT scan of the lumbar spine which showed minimal generalized disc bulging at the level of L5-S1.  See July 2001 Private CT Report.    

The Veteran injured his back at work when taking a trailer off of a hitch on a truck in July 2002.  In September 2002, the Veteran complained of lower back pain and weakness. He was provided another CT scan of the lumbar spine which did not show significant change from the July 2001 scan.  See September 2002 Private CT Report.   He filed a workers' compensation claim.   In October 2002, the Veteran began on-going private treatment for this back injury in conjunction with his workers' compensation claim.  The Veteran did report his previous in-service injury but the physician noted that there was no permanent disability associated with that injury.  The Veteran was diagnosed with lumbar strain and lumbar disc herniation with lumber radiculopathy and was treated over the course of several months for this disability.  This course of treatment ended in August 2003. See October 2002 to August 2003 Private Treatment Records.

In January 2005, the Veteran returned to a private facility for treatment after reinjuring his lower back. His final appointment was in February 2005.  The physician noted that the Veteran's presumed disc herniation, lumbar spine with radiculitis was improving. See January 2005 Private Treatment Record and February 2005 Private Treatment Record. 

There is no evidence of medical treatment for the Veteran's lower back disability from February 2005 to the present.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported having back pain since 1996.  He stated that he had no specific back injury but his back began to hurt while on active duty.  He described the pain as in the lower back and down his thighs with numbness in some areas.  The Veteran was physically examined and given a lumbar spine x-ray. The examiner diagnosed him with lumbar degenerative disc disease with right sciatic intervertebral disc syndrome, but did not provide an etiological opinion.  See September 2009 VA Examination. 

In November 2009, VA sought an opinion regarding the etiology of the Veteran's disability.  The VA examiner reviewed the Veteran's private treatment records and service treatment records. She determined that the Veteran's current low back condition is less likely as not related to the Veteran's back condition in military service and is most likely caused by or a result of his post service back injury noted in July 2002.  The examiner noted that the Veteran's STRs indicate that while in service he was diagnosed with mechanical low back pain-lumboscacral sprain/strain without any neurological deficits or symptoms of radiculopathy.  However, following the Veteran's 2002 post-service work injury, he was diagnosed with disc herniation and radiculopathy.  The examiner reasoned that the Veteran's in-service injury did not have any neurological involvement such as radicular symptoms or inverterbral disc syndrome, but he did have neurological involvement noted in his private treatment records for the post- service low back injury.  Therefore it is more likely that his current disability resulted from that injury and not from his in-service back condition.  See November 2009 VA examination report.  

However, the examiner did not comment on the Veteran's assertions of back pain or nerve involvement prior to the 2002 work injury.  In fact, a July 2001 CT scan of the lumbar spine showed minimal generalized disc bulging at the level of L5-S1.  Thus, to the extent that the opinion misstates the Veteran's medical history, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

The Veteran essentially asserts that he has experienced back problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current back disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented back complaints and treatment in service, including on his separation report of medical history, without a CT scan or MRI conducted. (3) the back problems the Veteran reported in 2001, including a supportive CT scan, prior to the work injury in 2002, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the relatively short gap in time, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar degenerative disc disease with right sciatic intervertebral disc syndrome has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for lumbar degenerative disc disease with right sciatic intervertebral disc syndrome is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


